Citation Nr: 1201240	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-17 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a skin fungus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1970 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

2.  The Veteran was exposed to acoustic trauma while in service.

3.  The Veteran's left ear hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.

4.  The Veteran currently has hearing loss in his right ear to an extent recognized as a disability for VA purposes.

5.  Symptoms of right ear hearing loss were not chronic in service.

6.  Symptoms of right ear hearing loss have not been continuous since service separation.

7.  The Veteran's current right ear hearing loss is not etiologically related to exposure to noise in service.  

8.  The Veteran did not sustain a sinus injury or disease in service.

9.  Symptoms of a sinus disorder were not chronic in service.  

10.  Symptoms of a sinus disorder have not been continuous since service separation.

11.  The Veteran's sinus disorder is not related to his active service.

12.  The Veteran experienced an episode of tinea cruris (ringworm of the groin or "jock itch") in service.

13.  Skin fungus symptoms were not chronic in service.

14.  Skin fungus symptoms have not been continuous since service separation.

15.  The Veteran does not have a current skin fungus disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2011).

2.  The criteria for service connection for a sinus disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.380 (2011).

3.  The criteria for service connection for a skin fungus are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely January, March, and April 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination in April 2009 for bilateral hearing loss and in July 2009 for sinus disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of bilateral hearing loss and sinus disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed skin fungus.  However, the Board finds that a VA examination are not necessary in order to decide the matter.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, because there is competent medical evidence that demonstrates that the Veteran does not have a current skin disability, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion.  Because there is already competent medical evidence to decide the claim, and because there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for this disorder, further assistance in the form of VA examination or opinion is not necessary to decide these claims.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, private treatment records, VA examinations, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).


Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

In December 2008, the Veteran filed a claim of service connection for bilateral hearing loss, contending that bilateral hearing loss began in service.  The Veteran asserts that he has current bilateral hearing loss disability that is the result of noise exposure while serving as an aviation jet mechanic and being exposed to loud noise from jet engines.  Pursuant to the VA claim, the Veteran has also reported that his bilateral hearing loss has been continuous since service separation. 

First addressing the question of current disability, the Board finds that the Veteran has right ear hearing loss "disability" according to VA disability compensation regulation 38 C.F.R. § 3.385.  On May 2007 private audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 35, 45, 50, and 100 decibels, respectively, with an average puretone threshold of 55.75 decibels.  On April 2009 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 20, 35, 40, and 95 decibels, respectively, with an average puretone threshold of 48 decibels.

The Board further finds that the Veteran does not have left ear hearing loss "disability" according to VA disability compensation regulation 38 C.F.R. § 3.385.  
In May 2007, on private audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 20, 15, 10, and 30, respectively, with an average puretone threshold of 18.75 decibels.  On April 2009 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 10, 10, 5, 5, and 35 decibels, respectively, with an average puretone threshold of 14 decibels.

The May 2007 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

As the left ear auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is not 40 decibels or greater and the thresholds for at least three of these frequencies are not 26 or greater, the criteria for current hearing loss "disability" of the left ear have not been met as required by 38 C.F.R. § 3.385.  
Because the evidence does not show that the Veteran's left ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the left ear hearing loss has not met the threshold to establish current hearing loss disability, and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143- 44.  Because the preponderance of the evidence is against the claim for service connection for left ear hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The May 2007 private audiological examination and April 2009 VA audiological examination results clearly establish hearing loss disability in the right ear as defined in 38 C.F.R. § 3.385.  As current hearing loss disability of the right ear is demonstrated, the remaining questions are whether the Veteran was exposed to loud noises in service or other in-service injury or disease, and whether the current right ear hearing loss disability is related to that noise exposure. 

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) in service.  The Veteran served as an aviation jet mechanic in service.  

The Board also finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of hearing loss in service.  Service treatment records are negative for any complaints, diagnosis, or treatment for hearing loss.  The June 1976 service separation examination report includes a summary of the Veteran's significant in-service medical history.  The June 1976 service separation examiner's review of the history is negative for any reports of complaints or symptoms of the ears or hearing loss.  

Service audiometric testing reflects minimal changes in measures of hearing loss during service that are still within the normal hearing range.  On service induction audiological examination, in July 1970, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 0, 0, 0, 0, and 5 decibels, respectively.  On service separation audiological examination, in June 1976, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 5, 5, 0, and 5 decibels, respectively.

On service separation audiological examination, in June 1976, none of the puretone thresholds exceeded 15 decibels and only minimal changes were shown in service, as compared to the service induction audiometric test results.  The thresholds in this Veteran's case during service and at service separation were all within the normal hearing range of 20 or less decibels.  According to the Court's precedential decision in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110- 11 (Stephen A. Schroeder et. Al. ed., 1988)), such service treatment record audiometric test results in this Veteran's case show hearing that is within the normal range, and do not show "hearing loss."  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  See also Heuer v. Brown, 7 Vet. App. 379 (1995) (affirming a Board decision that found that service separation audiometric test scores that included 5 dB changes at two Hertz levels were "within the limits of normal at separation").  

The Board next finds that the weight of the evidence demonstrates that hearing loss symptoms have not been continuous since service separation in June 1976.  As indicated, at the June 1976 service separation examination, the service examiner did not diagnose any hearing loss and the Veteran's ears were clinically evaluated as normal.  The post-service evidence shows no history, complaints, findings, or diagnosis of hearing loss after service separation until many years later in 2007.  The absence of post-service complaints, findings, diagnosis, or treatment for 
31 years after service is one factor that tends to weigh against a finding of continuous right ear hearing loss symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Other evidence of record, tending to show that bilateral hearing loss symptoms have not been continuous since service separation, includes a February 2002 VA treatment record that reported the head, eyes, ears, nose and throat (HEENT) were normal.  A January 2003 VA treatment record that reported HEENT were normal.  A July 2003 VA treatment record that reported HEENT were normal.  A 
January 2004 VA treatment record that reported HEENT were normal.  In the 
May 2007 private audiological examination, the Veteran reported a sudden onset of right ear hearing loss within the past year.  The histories presented during private treatment do not include a mention of continuous post-service symptoms or treatment of right ear hearing loss.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  In a May 2009 lay statement, the Veteran's spouse wrote that the Veteran had experienced hearing loss only for the last two to three years.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had right ear hearing loss problems since service separation, the Board finds that, while the Veteran is competent to report the onset of his right ear hearing loss symptoms, his recent report of continuous right ear hearing loss symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous right ear hearing loss symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous clinical evaluation at the June 1976 service separation examination that reported no right ear hearing loss or right ear hearing loss symptoms; the February 2002 VA treatment record that reported HEENT were normal; the January 2003 VA treatment record that reported HEENT were normal; the July 2003 VA treatment record that reported HEENT were normal; the 
January 2004 VA treatment record that reported HEENT were normal; and the 
May 2007 private audiological examination, where the Veteran reported a sudden onset of right ear hearing loss within the past year.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed right ear hearing loss is not related to his active service, specifically including the noise exposure during service.  In the 
April 2009 VA audiological opinion, which weighs against the Veteran's claim, the examiner opined that, even recognizing the Veteran's in-service exposure to noise, the Veteran's current hearing loss was not likely related to his exposure to noise in service, reasoning that there were no complaints or treatment of hearing loss symptoms during active duty service and the Veteran's hearing was normal at service separation.  The VA examiner also reasoned that the Veteran did not report any complaints or treatment for hearing loss after service and only reported a sudden onset of right ear hearing loss in 2007, which was 31 years after service separation.  

In an October 2009 private audiology consultation, which weighs in favor of the Veteran's claim, the private examiner opined that the Veteran's hearing loss was most probably due to noise trauma sustained while the Veteran was serving in the U.S. Air Force.

The Board finds that the October 2009 private audiological opinion is of little probative value because the private examiner supplied a bare conclusion and did not support the opinion with a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348; see also Bloom, 12 Vet. App. at 187 (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  The April 2009 VA audiological opinion is of more probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current hearing loss and his military service, including no credible evidence of chronic symptoms in service or continuity of symptomatology of hearing loss after service that would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Sinus Disorder

The Veteran contends that he suffers from a sinus disorder due to service.  The Veteran further contends that he has suffered from sinus disorder symptoms since service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a sinus injury, disease, or event in service, and that sinus disorder symptoms were not chronic in service.  Service treatment records are negative for any complaints or treatment for a sinus disorder.  The Veteran was not placed on permanent profile or restriction in service because of sinus disorder symptoms.  During the June 1976 service separation examination, the Veteran reported sinusitis, which had been treated on occasion when necessary; however, the service examiner did not diagnose sinus disorder and noted the Veteran's sinuses as normal.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that sinus disorder symptoms have not been continuous since service separation in June 1976.  As indicated, at the June 1976 service separation examination, the service examiner did not diagnose any sinus disorder and the Veteran's sinuses were clinically evaluated as normal.  The post-service evidence shows no history, complaints, findings, or diagnosis of a sinus disorder after service separation until many years later in 2008.  The absence of post-service complaints, findings, diagnosis, or treatment for 32 years after service is one factor that tends to weigh against a finding of continuous sinus disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337; see also Maxson, 230 F.3d at 1333.

Other evidence of record, tending to show that sinus disorder symptoms have not been continuous since service separation, includes VA treatment records from 1999 to 2007 that do not reflect treatment or a diagnosis of sinus disorder.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations during treatment does the Veteran mention sinus disorder symptoms in service or continuous sinus disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had sinus disorder problems since service separation, the Board finds that, while the Veteran is competent to report the onset of his sinus disorder symptoms, his recent report of continuous sinus disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous sinus disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous clinical evaluation at the June 1976 service separation examination that reported no sinus disorder or sinus disorder symptoms; and the VA treatment records from 1999 to 2007 that do not reflect treatment or a diagnosis of a sinus disorder.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed sinus disorder is not related to his active service.  In the July 2009 VA sinus opinion, which weighs against the Veteran's claim, the examiner opined that the Veteran did not exhibit any signs or symptoms or chronic or recurrent sinusitis and the Veteran did not have a current diagnosis of chronic sinusitis.  The VA examiner diagnosed the Veteran with chronic allergic rhinitis and deviation of nasal septum.  The VA examiner opined that there was no treatment or diagnosis for chronic sinusitis in service and no treatment or diagnosis for allergic rhinitis in service.  The VA examiner also opined that the Veteran did not provide a history of chronic or recurrent sinusitis.  The VA examiner further opined that neither the chronic allergic rhinitis nor the deviation of nasal septum were related to active service.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current sinus disorder and his military service, including no credible evidence of continuity of symptomatology of a sinus disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinion on file, in July 2009, weighs against the claim.  The 
July 2009 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a sinus disorder, and outweighs the Veteran's more recent contentions regarding in-service sinus disorder symptoms and post-service sinus disorder symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Skin Fungus

The Veteran contends that he has a skin fungus that began during active service.  During the current claim, the Veteran asserted that he incurred a skin fungus during service.

The Board finds that the Veteran experienced and episode of tinea cruris (ringworm of the groin or "jock itch") in service.  A December 1972 service treatment record shows that the Veteran was treated for tinea cruris.  The Veteran was prescribed medication, but was not placed on any type of restricted duty.  

The Veteran's service treatment records indicate that the Veteran's tinea cruris resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of tinea cruris.  The June 1976 service separation clinical evaluation does not note any findings of a skin fungus or skin fungus symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a skin fungus have not been continuous since service separation in June 1976.  Following service separation in June 1976, the evidence of record shows no diagnosis or treatment for a skin fungus.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either chronic skin fungus in service or continuous skin fungus symptoms after service separation.  See Buchanan, at 1336; see also Maxson, at 1333.  The Veteran has not submitted any lay or medical evidence showing that skin fungus symptoms have been continuous since service separation.  


Other evidence of record, tending to show that skin fungus symptoms have not been continuous since service separation, includes VA treatment records from 1999 to 2009 that reflect the Veteran's skin was normal.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations during treatment does the Veteran mention skin fungus symptoms in service or continuous skin fungus symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond, 12 Vet. App. 341.  

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a skin fungus or residuals of skin fungus.  The Veteran has contended that he is suffering from residuals of a skin fungus; however, the report of such disorder alone does not equate to a diagnosis of current skin fungus or residuals of skin fungus.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a skin fungus, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, at 225.

In this case, the weight of the record of evidence indicates that the Veteran incurred tinea cruris in service, but did not experience chronic symptoms of a skin fungus during service.  The Veteran has not experienced continuous skin fungus symptomatology since service, and does not currently have a diagnosed skin fungus or residuals of a skin fungus.  For these reasons, service connection for a skin 

fungus must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a skin fungus, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for sinus disorder is denied.

Service connection for a skin fungus is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


